DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 9-17, 26-44 are pending
Claims 2-8, 18-25, are cancelled
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 9-17, 26-44 are allowed.
Regarding Independent claims 1 and 17 the prior art of record alone or in proper combination fails to teach the method and carton structure which includes both the panel structure and tear lines of claims 1 and 17.
Specifically Auclair teaches substantially the same panel structure regarding a six sided container with a top panel and side panels connected at fold lines and an end side formed of a top end panel and 2 side end panels, and further includes a dispensing feature, Auclair however does not include the dispensing feature which intersects at the end corners and then extend along the fold lines in the top panel in order to display and retain all the containers in the carton after the dispensing feature has been removed
Rosenbaum teaches a carton and a structurally similar dispensing feature with tear lines that when formed have a dispensing feature that has intersecting corners that extend to the top panel and then along the fold lines that could functionally hold a product in place and display the product, but the panel structure is not equivalent to that of Auclair,
Therefore although separately features of the instant application are taught by Auclair and Rosembaum, there is no motivation to combine either the panel structure with the tear lines or vice versa, further the arguments regarding the combination of references filed 8/27/2020 was considered and the arguments found persuasive.
In conclusion, upon examination the prior art of record was considered as a whole, alone or in proper combination, and neither anticipates nor render obvious these features with all the remaining features claimed in dependent claims 9-16, 26-44.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731